Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive. In the remarks filed by the applicant the applicant asserts that Dixon does not provide the rectangular plate of claim 1 and does not provide the serrated portion fully set forth by claim 1. Specifically, the applicant states that the serrations of Dixon only extend for part of the ridge and do not extend entirely through the hollow portion, and thereby do not meet the limitations of the claim. However, the claim simply states “the at least one serrated portion extending from the base portion to the plurality of tip portions in a direction away from the trailing edge”, which does not require the serrations to extend entirely from the base to the tip. The BRI of those limitations simply define the directionality of the serrations, as it was interpreted as stating that the serrated portions extend in the direction defined form the base to the tip away from the trailing edge. The claim does not explicitly state that the serrations extend the entirety of the distance between the base and the tip, so Dixon still meets the limitations of the claim. As described in the non-final, the mounting structure including the rectangular plate is the prepared trailing edge for the blade (item 22). The claims do not require the mounting system to be a part of the serrated attachment nor does the claim require the rectangular plate to not be a part of the trialing edge. Thereby, Dixon still reads on the limitations presented and the rejections are all maintained below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon (US 20150050154).
Regarding claim 1, Dixon discloses a retrofit system for a wind turbine blade, the blade including a trailing edge (Par. 0001 and 0002) the retrofit system comprising a mounting structure for coupling the system to the trailing edge, wherein the mounting structure comprises a substantially rectangular plate (Fig. 4, item 22 shows the plate on the trailing edge of the blade being rectangular) at least one serrated portion extending at least partially along the mounting structure (Fig. 4, item 27C) the at least one serrated portion comprising a base portion (The flat portion that meets with the mounting structure) and a plurality of tip portions defining a serrated edge (Fig. 4, items 30 and 50) the at least one serrated portion extending from the base portion to the plurality of tip portions in a direction away from the trailing edge (Fig. 4, item 27C shows the whole serrated portion extending from the base to the tip) the at least one serrated portion comprising at least one substantially acoustically absorbent material (Fig. 4, item 43. Paragraph 0019).
Regarding claim 2, Dixon discloses the at least one substantially acoustically absorbent material increases an acoustic absorption coefficient of the wind turbine blade (Paragraph 0019 states that the material 43 is a sound absorbing material).
Regarding claim 3, Dixon discloses the at least one substantially acoustically absorbent material is at least one of structural foam, a series of three dimensional structures including a plurality of pores defined therein formed by additive manufacturing, a self-supporting shell with an epoxy matrix, and a micro-perforated metal. Paragraph 0019 states that the material can be an open cell foam, meaning it qualifies as a “structural foam”.
Regarding claim 4, Dixon discloses that the at least one serrated portion comprises a series of substantially triangular structures extending at least partially along the mounting structure to define the serrated edge (Fig. 4, items 50 and 30) each of the substantially triangular structures extending from the base portion to the tip portion in a direction away from the mounting structure (Fig. 4 shows that the triangular structures extend in a direction away from the base to the tip) each of the substantially triangular structures having a substantially varying thickness (Fig. 4 shows the thickness of the triangular structures varying).
Regarding claim 5, Dixon discloses the at least one serrated portion further comprises a casing material (Par. 0016 states that the outer material is compatible with the airfoil material and can be a variety of airfoil materials) the at least one substantially acoustically absorbent material encased in the casing material (Fig. 4 and Par. 0019).
Regarding claim 8, Dixon discloses a wind turbine blade (Par. 0001) with a trailing edge (Par. 0014) comprising a radially inboard portion and a radially outboard portion opposite the radially inboard portion (Fig. 4 shows that the blade has a span, meaning there are radially inboard and outboard portions) and a retrofit system coupled to the trailing edge, the retrofit system comprising a mounting structure for coupling the system to the trailing edge, the mounting structure extending at least partially between the radially inboard portion and the radially outboard portion (Fig. 4 shows that the retrofit system extends in a span-wise direction, meaning that the system extends at least partially between the inboard and outboard portion) wherein the mounting structure comprises a substantially rectangular plate (Fig. 4, item 22 shows the plate on the trailing edge of the blade being rectangular) at least one serrated portion extending at least partially along the mounting structure (Fig. 4, item 27C) the at least one serrated portion comprising a base portion (The flat portion that meets with the mounting structure) and a plurality of tip portions defining a serrated edge (Fig. 4, items 30 and 50) the at least one serrated portion extending from the base portion to the plurality of tip portions in a direction away from the trailing edge (Fig. 4, item 27C shows the whole serrated portion extending from the base to the tip) the at least one serrated portion comprising at least one substantially acoustically absorbent material (Fig. 4, item 43. Paragraph 0019).
Regarding claim 9, Dixon discloses the at least one serrated portion further comprises a casing material (Par. 0016 states that the outer material is compatible with the airfoil material and can be a variety of airfoil materials) the at least one substantially acoustically absorbent material encased in the casing material (Fig. 4 and Par. 0019).
Regarding claim 11, Dixon discloses providing a wind turbine noise abatement device (abstract) including a mounting structure comprising a substantially rectangular plate (Fig. 4, item 22 shows the plate on the trailing edge of the blade being rectangular) and at least one serrated portion (Fig. 4, items 30 and 50) including at least one substantially acoustically absorbent material (Fig. 4, item 43. Paragraph 0019) the at least one serrated portion extending at least partially along the mounting structure (Fig. 4, item 27C) the at least one serrated portion comprising a base portion (The flat portion that meets with the mounting structure) and a plurality of tip portions defining a serrated edge (Fig. 4. Items 50 and 30) the at least one serrated portion extending from the base portion to the plurality of tip portions in a direction away from the trailing (Fig. 4 shows that the triangular structures extend in a direction away from the base to the tip) preparing the trailing edge to receive the mounting structure, and coupling the mounting structure to the trailing edge. Figure 4 shows the mounting structure coupled to the trailing edge, meaning the trailing edge would have been prepared to receive the mounting structure.
Regarding claim 15, Dixon discloses the at least one serrated portion comprises a series of substantially triangular structures (Fig. 4, items 50 and 30) each of the substantially triangular structures having a substantially varying thickness (Fig. 4 shows the thickness of the triangular structures varying) and wherein coupling the mounting structure to the trailing edge comprises coupling the at least one serrated portion to the trailing edge such that the plurality of substantially triangular structures extend from the base portion to the tip portion in a direction away from a leading edge opposite the trailing edge (Fig. 4 shows that the triangular structures extend in a direction away from the base to the tip).
Regarding claim 16, Dixon discloses that coupling the mounting structure to the trailing edge comprises coupling the at least one substantially acoustically absorbent material to the trailing edge such that the at least one substantially acoustically absorbent material increase an acoustic absorption coefficient of the wind turbine blade (Paragraph 0019 states that the material 43 is a sound absorbing material).
Regarding claim 17, Dixon discloses that coupling the at least one substantially acoustically absorbent material to the trailing edge comprises coupling at least one of a structural foam, a series of three dimensional structures including a plurality of pores defined therein formed by additive manufacturing, a self-supporting shell with an epoxy matrix, and a micro-perforated metal to the trailing edge. Paragraph 0019 states that the material can be an open cell foam, meaning it qualifies as a “structural foam”.
Regarding claim 18, Dixon discloses that coupling the mounting structure to the trailing edge comprises coupling a casing material to the trailing edge, the casing material encasing the at least one substantially acoustically absorbent material (Fig. 4, items 32 and 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon (US 20150050154) in view of Shibata (US 20030175121).
Regarding claim 20, Dixon discloses the limitations of claim 18 along with coupling the mounting structure to the trailing edge by coupling the material to the trailing edge (Dixon Fig. 4 shows the whole mounting structure coupled to the trailing edge) but does not explicitly disclose .

Allowable Subject Matter
Claims 6-7, 10, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745